internal_revenue_service number release date index number ----------------------- ------------------------------------------------------------ ------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-120242-11 date legend company ------------------------------------------------------------------------------------------------- state d1 d2 d3 d4 month year ----------------------- ------------- ----------------------- ------------------- ----------------------- ------------------- ------------ ------- dear ------------------- this letter responds to a letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code code facts according to the information submitted company was incorporated under the laws of state on d1 and elected to be an s_corporation for federal tax purposes effective d1 between d2 and d4 company issued stock warrants in connection with the issuance of additional shares of company’s stock to its shareholders on d3 company issued additional stock warrants in connection with a debt financing_transaction the issuance of the stock warrants may have terminated company’s s_corporation_election in month of year company discovered that the stock warrants might be deemed a second class of stock and immediately sought legal advice to rectify the situation company represents that it was not aware that the issuance of the stock warrants could cause it to be treated as having a second class of stock and thus could have caused its s_corporation_election to terminate company represents that the potential plr-120242-11 termination of its s_corporation_election was inadvertent and the circumstances resulting in the potential termination were not motivated by tax_avoidance or retroactive tax planning law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as otherwise provided in sec_1_1361-1 a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1 b or materially modified for purposes of sec_1_1361-1 if an option is issued in connection with a loan and the time period in which the option can be exercised is extended in connection with and consistent with a modification of the terms of the loan the extension of the time period in which the option may be exercised is not considered a material modification in addition a call option does not have a strike_price substantially below fair_market_value if the price at the time of exercise cannot pursuant to the terms of the instrument be substantially below the fair_market_value of the underlying stock at the time of exercise sec_1_1361-1 provides in part that a call option is not treated as a second class of stock for purposes of sec_1_1361-1 if it is issued to a person that is actively and regularly engaged in the business of lending and issued in connection with a commercially reasonable loan to the corporation sec_1_1361-1 continues to apply if the call option is transferred with the loan or if a portion of the call option is transferred with a corresponding portion of the loan sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation plr-120242-11 sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that company’s s_corporation_election may have terminated because company may have had more than one class of stock however we conclude that if company’s s_corporation_election was terminated such a termination was inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from d2 to d4 and thereafter provided that company’s s_corporation_election is not otherwise terminated under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-120242-11 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representative sincerely mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
